IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-12-00289-CR

                        IN RE JASON LANG MODGLING


                                  Original Proceeding


                           MEMORANDUM OPINION


       Jason Lang Modgling, a prison inmate, seeks a mandamus to compel the

Honorable Matt Johnson of the 54th District Court to rule on Modgling’s motion for

judgment nunc pro tunc. There are numerous procedural problems with this petition

including, but not limited to, that the petition was not served on the respondent, the

trial court judge, or the real party in interest, the State, and there is no record containing

the documents on which the requested relief is based or certification as required. TEX. R.

APP. P. 9.5; 52.2; 52.3(j),(k); 52.7. However, we use Rule 2 to overlook these and other

deficiencies and deny the petition. See TEX. R. APP. P. 2.

       Modgling alleges in his petition that he filed his motion for judgment nunc pro

tunc on July 21, 2012. Although the need to consider and rule on a properly filed and
presented document is ordinarily not a discretionary act but a ministerial one, a trial

court is, nevertheless, allowed a reasonable time within which to perform that act. In re

Chavez, 62 S.W.3d 225, 228-229 (Tex. App.—Amarillo 2001, orig. proceeding).            We

determine that in this case the trial court has not had a reasonable time to rule.

       Modgling’s petition is denied.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 23, 2012
Do not publish
[OT06]




In re Modgling                                                                       Page 2